DawsoN, J., concurring: I agree with the conclusions in this case, but I would like to add the following comments. I think the Missionary Dentist is not a “church” within the definition of that term as implied in section 1.511-2(a) (3) (ii), Income Tax Regs., which seems to me appropriate and reasonable. Cf. De La Salle Institute v. United States, 195 F. Supp. 891, 900-906 (N.D. Cal., 1961). To be a “church” a religious organization must engage in “the ministration of sacerdotal functions and the conduct of religious worship” in accordance with “the tenets and practices of a particular religious body.” The Missionary Dentist, however worthy its cause and service might be, simply does not conduct religious worship according to the “tenets and practices of a particular religious body.” It is interdenominational. It is not affiliated with any particular religious body. Its purpose is not to propagate the tenets or beliefs of a specific religious group. Moreover, proof is lacking as to the ministration of sacerdotal functions by members of the organization. Consequently, I believe it fails to qualify as “a church or a convention or association of churches” within the ordinary meaning of those terms. TietjeNS and SjmpsoN, //., agree with this concurring opinion.